Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 1 of 23 Page ID #:1088
                                                                                 1


     1                        UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3             HONORABLE CORMAC J. CARNEY, U.S. DISTRICT JUDGE

     4

     5   UNITED STATES OF AMERICA,                 )
                                                   )
     6                        Plaintiff,           )   CERTIFIED TRANSCRIPT
                                                   )
     7             vs.                             )
                                                   )   Case No.
     8   1) ROBERT PAUL RUNDO,                     )   2:18-cr-00759-CJC
         2) ROBERT BOMAN,                          )
     9   4) AARON EASON,                           )
                                                   )
    10                        Defendants.          )
                                                   )
    11

    12

    13

    14                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

    15                                MOTION HEARING

    16                             MONDAY, JUNE 3, 2019

    17                                   2:05 P.M.

    18                           LOS ANGELES, CALIFORNIA

    19

    20

    21

    22

    23
                            DEBBIE HINO-SPAAN, CSR 7953, CRR
    24                       FEDERAL OFFICIAL COURT REPORTER
                            350 WEST 1ST STREET, SUITE 4455
    25                         LOS ANGELES, CA 90012-4565
                                   dhinospaan@yahoo.com




                              UNITED STATES DISTRICT COURT
Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 2 of 23 Page ID #:1089
                                                                                 2


     1                           APPEARANCES OF COUNSEL:

     2

     3   FOR THE PLAINTIFF:

     4              NICOLA T. HANNA
                    United States Attorney
     5              BY: DAVID T. RYAN
                         GEORGE EMEL PENCE IV
     6              312 North Spring Street
                    Suite 1200
     7              Los Angeles, California 90012
                    (213) 894-2253
     8
         FOR THE DEFENDANT ROBERT PAUL RUNDO:
     9
                    HILARY POTASHNER, FEDERAL PUBLIC DEFENDER
    10              BY: JULIA DEIXLER
                    Deputy Federal Public Defender
    11              321 East Second Street
                    Los Angeles, California 90012
    12              (213) 894-7550

    13   FOR THE DEFENDANT ROBERT BOMAN:

    14              LAW OFFICES OF PETER C. SWARTH
                    BY: PETER C. SWARTH, ESQ.
    15              6520 Platt Avenue
                    Suite 557
    16              West Hills, California 91307
                    (818) 887-8800
    17
         FOR THE DEFENDANT AARON EASON:
    18
                    McNICHOLAS LAW OFFICE LLC
    19              BY: JOHN NEIL McNICHOLAS, ESQ.
                    464 Palos Verdes Boulevard
    20              Redondo Beach, California 90277
                    (310) 545-0780
    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 3 of 23 Page ID #:1090
                                                                                      3


           1              LOS ANGELES, CALIFORNIA; MONDAY, JUNE 3, 2019

           2                                  2:05 P.M.

           3                                    - - -

           4               THE COURTROOM DEPUTY:    Calling Item No. 2,

02:05PM    5   CR 18-00759-CJC, United States of America versus, No. 1, Robert

           6   Paul Rundo; United States of America versus Robert Boman;

           7   United States of America versus Aaron Eason.

           8               Counsel, please state your appearances.

           9               MR. RYAN:     Good afternoon, Your Honor.    David Ryan,

02:05PM   10   George Pence for the United States.

          11               THE COURT:     Hello, Mr. Ryan.

          12               Hello, Mr. Pence.

          13               MS. DEIXLER:     Good afternoon, Your Honor.    Deputy

          14   Federal Public Defender Julia Deixler on behalf of Paul Rundo,

02:05PM   15   who is in custody.

          16               THE COURT:     Hello, Ms. Deixler.

          17               Hello, Mr. Rundo.

          18               MR. SWARTH:    Good afternoon, Your Honor.     Peter

          19   Swarth on behalf of Robert Boman.        He's present in court in

02:05PM   20   custody.

          21               THE COURT:     Hello, Mr. Boman.

          22               Hello, Mr. Swarth.

          23               MR. McNICHOLAS:     Good afternoon, Your Honor.    John

          24   McNicholas on behalf of Mr. Aaron Eason, who's present on bond.

02:05PM   25               THE COURT:     Hello, Mr. Eason.




                                  UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 4 of 23 Page ID #:1091
                                                                                     4


           1              Hello, Mr. McNicholas.

           2              Well, I issued the tentative order.      As you can

           3   gather, I focused on the Brandenburg issue and whether the Riot

           4   Act was constitutional given that I believe it criminalizes

02:06PM    5   violent speech, even speech that's not imminent.

           6              It was the defense motion.     I don't know if there's

           7   anything, Ms. Deixler, you'd like to add to this point.

           8              MS. DEIXLER:    At this time no, Your Honor.     We'll

           9   submit on the tentative and on our written papers.       Thank you.

02:06PM   10              THE COURT:     So then I guess I'll turn it over to

          11   Mr. Ryan and Mr. Pence.

          12              MR. RYAN:    Thank you, Your Honor.    You prefer us up

          13   here?

          14              THE COURT:     Please.

02:06PM   15              MR. RYAN:    Aimed to focus on the Court's tentative,

          16   of course, I suppose I would focus on three points, Your Honor,

          17   in response to reviewing the Court's tentative.      The first is

          18   there are allegations in the Complaint, both throughout the

          19   Indictment, that focus on the defendant's preparation for and

02:07PM   20   personal commission of acts of violence.     I recognize the

          21   Court's point, that there are other overt acts in the

          22   conspiracy count that are not themselves preparation for or

          23   commission of acts of violence.

          24              Those overt acts in the conspiracy count are not

02:07PM   25   overt acts that themselves establish the overt act element of




                                UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 5 of 23 Page ID #:1092
                                                                                   5


           1   the Riot Act charged in Count Two.    Rather, those overt acts in

           2   the conspiracy count that are expressive evidence the

           3   defendant's intent to prepare for and engage in acts of

           4   violence.

02:07PM    5               Much like in a drug conspiracy count where the

           6   government may allege a number of what would otherwise be

           7   innocuous acts that are not themselves drug transactions but

           8   that evidence the defendant's intent as part of the conspiracy

           9   to engage in a drug transaction.

02:08PM   10               So it's not the government's position that those

          11   expressive overt acts would, if not combined with other more

          12   direct preparation for and commission of violence, constitute

          13   the commission of this offense.    And I believe I understand the

          14   Court's tentative to be stating that even if all that was done

02:08PM   15   was the making of such statements, that would constitute

          16   commission of the offense.    And that's, I believe, No. 1, not

          17   the government's position; No. 2, not required to address the

          18   sufficiency of this Indictment because there are also other

          19   overt acts that are -- that are direct preparation for and

02:08PM   20   commission of violence.

          21               THE COURT:    Well, maybe my analysis wasn't as clear

          22   as it should have been.    I was focusing on a facial challenge

          23   to the Riot Act, not an as-applied.    But in my discussion and

          24   analysis of the facial challenge, I do refer to many of the

02:09PM   25   overt acts that are alleged in the Indictment.      But the




                                 UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 6 of 23 Page ID #:1093
                                                                                       6


           1   bottom-line problem I'm having is that the Riot Act

           2   criminalizes, I believe, all violent speech in connection with

           3   the riot.    And it doesn't have to be imminent.    And I don't

           4   think that satisfies Brandenburg.     That's the problem I'm

02:09PM    5   having.

           6                MR. RYAN:    I'll respond directly to that point, if I

           7   may, Your Honor.

           8                So No. 1, as I believe Your Honor noted in the

           9   tentative, Dellinger and all the -- Shead and the other cases

02:09PM   10   address that issue by construing the overt acts narrowly.           I

          11   believe Your Honor's tentative would simply reject those narrow

          12   constructions and go the other way --

          13                THE COURT:    I think that's a fair -- I'm just trying

          14   to be judicious in my language.     I just don't understand their

02:10PM   15   analysis quite frankly.     And I just think it's playing

          16   syntactical and grammatical gymnastics with plain and clear

          17   wording of the statute.     I think that statute is very broad.

          18                And a little bit of historical context is, I think,

          19   important.    That was enacted on a very turbulent time during

02:10PM   20   the Civil Rights Act in Vietnam era.     And I think Congress were

          21   just trying to put an end to the senseless violence that was in

          22   destruction that was happening.     Then Brandenburg came on

          23   after, and I realize that the Seventh Circuit looked at the

          24   constitutionality of the statute, but I'm not bound by that and

02:10PM   25   I just disagree with their analysis.     I think the dissent got




                                  UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 7 of 23 Page ID #:1094
                                                                                   7


           1   it right.

           2               MR. RYAN:   I would, of course, point out that

           3   Dellinger was, of course, after Brandenburg as well as the

           4   other cases that agreed with Dellinger, where after Brandenburg

02:11PM    5   did expressively address Brandenburg.     But I understand

           6   Your Honor's point there.

           7               I think the other point that I would make is, as I

           8   understand it, the concern about overbreadth is primarily

           9   focused on the acts prohibited by the statute that are

02:11PM   10   inciting, promoting, encouraging riots or acts of violence in

          11   furtherance of riots, which would seem on their face to be

          12   expressive or possibly expressive acts.     There are other

          13   provisions of the Anti-Riot Act that prescribe only overt acts

          14   which are committed with the intent to directly engage in

02:11PM   15   violence, not express, advocate that others do so, but to do so

          16   oneself.

          17               And, of course, if the Court found the provisions

          18   that deal with speech or expressive conduct to be overbroad, I

          19   believe the remedy would be to strike those provisions and to

02:12PM   20   not strike the inoffensive provisions of the statute that focus

          21   not on expression, but on taking actions to prepare for and

          22   engage in violence oneself.

          23               So, in other words, the Court could -- if the Court

          24   were so inclined and felt it was necessary to strike numerous

02:12PM   25   provisions of the statute -- intent, incite, promote,




                                 UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 8 of 23 Page ID #:1095
                                                                                   8


           1   encourage -- those are categorically different verbs, and those

           2   are -- that is a different analysis than the other prescribed

           3   verbs or actions which are to prepare for -- or most

           4   concretely, to carry out acts of violence in furtherance of.

02:12PM    5               So an overt act taken with the intent to carry out

           6   violence is not an expression, let alone protected expression.

           7   That's action.     And a number of the allegations in this

           8   Indictment made clear that that is what -- what is charged here

           9   and what would be proven here.

02:13PM   10               THE COURT:    Well, I'd like to hear Ms. Deixler's

          11   point on that.     But I still think you have a problem with the

          12   way the statute is structured, even adopting your argument,

          13   because the wording is that you travel interstate commerce or

          14   you use a facility of interstate commerce with the intent, and

02:13PM   15   then it says "to incite a riot."     So you use the interstate

          16   facility with the mind, "Okay, I'm going to go to Berkeley and

          17   pound on Antifa," all right?    And -- but there's no imminent

          18   violence there yet.

          19               Now, the riot that you're intending to cause, that

02:13PM   20   has a clear and present danger of property damage or bodily

          21   injury.   I get that.    But that violence isn't imminent yet.

          22   And then you have to also have an overt act committed for the

          23   purpose of that.    And again, the overt act doesn't have to

          24   create imminent violence the way the statute's written.

02:14PM   25               MR. RYAN:    Again, to the extent I understand




                                   UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 9 of 23 Page ID #:1096
                                                                                   9


           1   Your Honor's reading of the statute that way, Dellinger and the

           2   other cases address that problem by requiring the imminence

           3   that the overt acts create the imminent risk.      But I understand

           4   Your Honor to be reading the statute to disagree with that

02:14PM    5   reading.   But even if Your Honor reads it that way, that

           6   analysis about whether the overt acts create an imminent risk

           7   of violence, that's the Brandenburg test.     And you're there

           8   only if the conduct that's being prescribed is expressive in a

           9   First Amendment analysis.

02:14PM   10               Under the provision that says we're not about

          11   inciting, encouraging, promoting riot, it's overt acts taken to

          12   prepare oneself for violence.    Then we're not in First

          13   Amendment analysis at all because it's not prescribing

          14   expressive conduct let alone protective expressive conduct.

02:15PM   15               THE COURT:    So you're basically saying, "Go ahead,

          16   Judge, delete Paragraph 1, 'to incite a riot.'      Delete

          17   Paragraph 2, 'organize, promote, encourage, participate or

          18   carry on a riot.'    Keep 3, 'to commit any act of violence in

          19   furtherance of a riot.'    4, 'to aid or abet any person in

02:15PM   20   inciting'" -- I assume you're going to get rid of that.        So

          21   you're asking me to delete three of the subparagraphs?

          22               MR. RYAN:    Well, of course, I would say I'm not

          23   asking Your Honor to, but if Your Honor is inclined to have a

          24   concern about the expressive -- or what Your Honor would be

02:15PM   25   concluding are expressive or protected conduct or speech that's




                                   UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 10 of 23 Page ID #:1097
                                                                                    10


           1   covered by the statute, yes.    Although I would say that within

           2   No. 2 in that list of verbs there, it includes not only

           3   "promote," "encourage," "incite," but also "carry on a riot."

           4   So that's -- that is a verb of action, commission of violence

02:16PM    5   oneself as opposed to expressing or advocating or inciting

           6   others to do so.

           7              But in short, Your Honor, yes, I think so.        I think

           8   that's what the Supreme Court asks -- or directs courts to do

           9   is strike whenever at all possible the offending provisions of

02:16PM   10   the statute and not strike other provisions of the statute.

          11   And I think there is a categorical difference here between some

          12   provisions of the statute which are, as Your Honor said, set

          13   forth in different paragraphs and so readily severable that

          14   focus on expression and others -- or arguably focus on

02:16PM   15   expression and others that clearly do not.

          16              THE COURT:    I'm still even struggling if I do all

          17   the dissection that you're asking me to do of the statute, it's

          18   whoever travels in interstate commerce or uses any facility of

          19   interstate commerce with the intent to carry on a riot is what

02:17PM   20   you're saying or commit any act of violence.      It's still not

          21   requiring any imminent violent act.

          22              MR. RYAN:    Of course.   The crime is not completed

          23   when you just travel or use the facility.      It would be you have

          24   Part A and then --

02:17PM   25              THE COURT:    And then you have the overt act.      But




                                  UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 11 of 23 Page ID #:1098
                                                                                    11


           1   that just says and you perform an overt act for any purpose

           2   specified in carrying on a riot.    And again, I don't see the

           3   imminent violence with that.

           4               MR. RYAN:    I guess my point would be you don't need

02:17PM    5   the imminence there because you're not under Brandenburg.

           6   You're not regulating protected speech at that point.

           7   Preparing to engage in a riot, taking overt acts to do so is

           8   not expressive conduct whatsoever let alone protected conduct.

           9   So you're simply not regulating speech under the First

02:18PM   10   Amendment at that point, and so you don't have the analysis at

          11   all.   Because I would recognize that under Your Honor's

          12   reading, if some of the verbs don't require the imminence, the

          13   others don't require it either.    I understand that to be

          14   Your Honor's point.

02:18PM   15               So slicing -- or severing the provisions would not

          16   solve that problem, but what it would do is remove the statute

          17   from the problematic area of the First Amendment altogether,

          18   which I understand to be what Your Honor's primary concern is,

          19   is the statute should be, as I understand Your Honor's point,

02:18PM   20   more narrowly focused on preparing for violence, not speech.

          21   And I think that can be done actually quite readily given the

          22   way the statute is broken up into subparagraphs.

          23               THE COURT:    And try me again on how you can get

          24   there.   So let's just -- I know the defendants dispute these

02:19PM   25   characterization of the facts, but let's just assume, and you




                                 UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 12 of 23 Page ID #:1099
                                                                                       12


           1   can take -- let's take Mr. Eason.       Mr. Eason travels interstate

           2   commerce with the intent to commit a battery, assault, some

           3   Antifa.     That's his plan.    He's been training in San Clemente

           4   to do it.     He's ready to go.    All right.   He travels up to

02:19PM    5   Berkeley.     So this requirement of traveling in interstate

           6   commerce or using interstate facilities to rent the van, that's

           7   satisfied.     Okay.    But he hasn't committed a crime yet, just

           8   thinking.     You would agree?

           9                 MR. RYAN:    I would not agree that all he has done is

02:19PM   10   thinking.     But I would agree the crime is not completed yet.

          11                 THE COURT:    But everything he's done can't be a

          12   crime, because you got a problem with Brandenburg; right?          So

          13   then tell me what saves you in the statute.

          14                 MR. RYAN:    Because then the allegation would be in

02:20PM   15   evidence -- you know, would be that -- then the defendant takes

          16   an overt act for the purpose of carrying out a riot or for the

          17   purpose of committing acts of violence in furtherance of a

          18   riot, namely, the acts of violence in furtherance of the riot,

          19   which is -- I know we're not focused on the Indictment, but

02:20PM   20   those allegations are included in the Indictment.

          21                 But that would be the final part of that sentence.

          22   He then carries out acts of violence in furtherance of the

          23   riot.     That is the overt act.    Even if it were construed that

          24   narrowly or even if the allegations had to be stripped out to

02:20PM   25   just those, we do have that here.       That's the Court's theory




                                      UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 13 of 23 Page ID #:1100
                                                                                    13


           1   over this case.     But more broadly, nothing about that is

           2   expressive let alone protected.

           3               THE COURT:    Well, I hear what you're saying, but

           4   that's why I said I didn't focus on an implied challenge.        Just

02:21PM    5   the fact that you can create a scenario where it would be

           6   constitutional and not a First Amendment Brandenburg problem,

           7   that doesn't save the statute.

           8               MR. RYAN:    I'm not sure that I would agree with

           9   that, Your Honor.    If you can sever the statute in a way that

02:21PM   10   creates -- that leaves a statute that doesn't have a

          11   Brandenburg problem and that allows for prosecutions of the

          12   remaining provisions that doesn't have a Brandenburg problem, I

          13   think that is what the Court is called upon to do.

          14               THE COURT:    All right.

02:21PM   15               MR. RYAN:    And we cited that case in our papers, the

          16   Ayotte, A-y-o-t-t-e, Supreme Court case, where a statute can

          17   reasonably be severed.    That's what should be done rather than

          18   having statute stricken as a whole.     And our position would be

          19   that that is what the Court at most should do here.       And if the

02:22PM   20   Court did that here, what would follow is to deny the motion

          21   because the allegations in the Complaint -- in the Indictment

          22   would satisfy the remaining action focused -- violence-focused

          23   provisions in the statute.

          24               THE COURT:    All right.   Well, I appreciate your

02:22PM   25   argument.   I'll give you the last word after I hear from the




                                   UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 14 of 23 Page ID #:1101
                                                                                     14


           1   defense.

           2                 MR. RYAN:   Thank you, Your Honor.

           3                 MS. DEIXLER:   Thank you, Your Honor.   I will focus

           4   on the last point made by the government there, which, I think,

02:22PM    5   is problematic for several reasons that the Court has alluded

           6   to already.    But first, I think the Court cannot simply take a

           7   pen to the statute at the instruction of the government.        The

           8   narrowing construction, a court can only do so when it is clear

           9   from the text of the statute as to how to delineate it.        And I

02:22PM   10   don't think that slicing and dicing these terms which don't --

          11   some of which do not have a clear meaning really falls so

          12   neatly into the categories that the government suggests.

          13                 For example -- and I think there's two -- there's

          14   two sort of fundamental issues with it.     First, I don't believe

02:23PM   15   that these terms are necessarily relegated to expressive

          16   conduct or protective conduct or not.     There are plenty of ways

          17   that I can think of that one could, quote/unquote, "act with

          18   the intent to participate in a rally" as the government -- or

          19   "in a riot" as the government is construing that statute that

02:23PM   20   involves their own self-expression about their plans, about

          21   their ideology or that involves their ability to assemble with

          22   others.

          23                 The conduct alleged in the Indictment itself

          24   involves one person sending communications over a facility of

02:24PM   25   interstate commerce to meet up with someone which the




                                   UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 15 of 23 Page ID #:1102
                                                                                    15


           1   government has claimed is with the unlawful intent that falls

           2   under the Riot Act.   And that is what they believe to be a verb

           3   that would be linked to action, but does not necessarily

           4   exclude protected speech assembly and association that this

02:24PM    5   statute so clearly covers.

           6               Even if it did, and even if we were able to somehow

           7   limit these terms to say, okay, there's only -- you can only

           8   outlaw use of interstate commerce or travel and then an overt

           9   act with the intent to commit any act of violence in

02:24PM   10   furtherance of a riot, again, there is the attenuation problem

          11   because the statute does not actually prohibit the acts in

          12   furtherance of the violence.

          13               The statute prohibits use of a communication with

          14   that prohibited intent and then any overt act.       It needn't be a

02:25PM   15   substantial step towards violence, it may not be related

          16   violence.   I agree with the Court's interpretation that the

          17   gymnastics of the Dellinger court and the In re Shead court did

          18   just are simply not supported by the statute, because there is

          19   absolutely no requirement for a temporal connection that cannot

02:25PM   20   be read into the language as it exists now.

          21               So I don't see any way for the Court to apply a

          22   narrowing effect here.   And even if there was one that we could

          23   consider hypothetically, it would still cover a substantial

          24   amount of protected activity.

02:25PM   25               THE COURT:   All right.   Any of the other defense




                                 UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 16 of 23 Page ID #:1103
                                                                                     16


           1   counsel want to be heard?

           2                 MR. McNICHOLAS:    Your Honor, I just want to briefly

           3   exemplify the point that the government wants to take the

           4   alleged offense and put it out in that park in Berkeley rather

02:25PM    5   than where defense really is alleged to occur, which is at the

           6   individual's computer, at the rental car counter, on the

           7   highway.    Because it's about communication.      It's about travel.

           8   That is the crime.

           9                 What happens later on in overt acts, going to the

02:26PM   10   coffee shop could be an overt act.       Going to the store could be

          11   an overt act.    There is no need for a riot.      There's -- a riot

          12   is not even necessary for this offense.      But it is about

          13   communication.    It is about expression.    It is also about

          14   assembly.

02:26PM   15                 And we agree wholeheartedly with the issue of the

          16   Brandenburg test is the law of the land.      It absolutely applies

          17   even with Dellinger.       And Dellinger happened before Claiborne

          18   was decided as well -- Claiborne Hardware.         Because of those

          19   individuals, they technically would have been in violation of

02:26PM   20   the Riot Act as well.      But that was in 1982.    And they weren't

          21   charged with the Riot Act.

          22                 So those were the points that we wanted to make,

          23   Your Honor.    They did not address the hecklers.      That was also

          24   a strong part of our analysis.

02:27PM   25                 THE COURT:    All right.




                                   UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 17 of 23 Page ID #:1104
                                                                                    17


           1              MR. SWARTH:    I have nothing to add.

           2              THE COURT:     Mr. Ryan, anything further to add, sir?

           3              MR. RYAN:     Very briefly, Your Honor.    Can I have one

           4   minute, Your Honor?

02:27PM    5              THE COURT:     You may.

           6              MR. RYAN:     I hope this is not repetitive,

           7   Your Honor, but counsel mentions the overt acts set forth in

           8   the conspiracy count in the Indictment.     And I do just want to

           9   highlight for the Court's attention the fact that the overt

02:28PM   10   acts charged for the purpose of the conspiracy that evidence

          11   the defendant's intent has no bearing on this analysis.

          12   Because again, I think it's commonplace for the overt acts set

          13   forth in the conspiracy count to include conduct that is not

          14   itself criminal.   Whether it's expressive, not expressive, it's

02:28PM   15   simply evidencing the defendant's intent.

          16              So all the overt acts set forth that Your Honor

          17   discusses at some length and that defense counsel points out, I

          18   think that's not what the analysis is about because those

          19   are -- it is not claimed in the Indictment that those are the

02:28PM   20   overt act described in the Anti-Riot Act.      Those are overt acts

          21   for purposes of the conspiracy.

          22              So this court could -- I think that is an issue that

          23   moves us off path because the theory of the -- the government's

          24   theory under the statute is that the overt acts charged in the

02:29PM   25   Indictment most fundamentally and narrowly construed would be




                                  UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 18 of 23 Page ID #:1105
                                                                                     18


           1   the commission of the acts of violence.       And one could strike

           2   all the other overt acts out of the Indictment and be left with

           3   the commission of the acts with preparation for acts of

           4   violence and commission of acts of violence.      The inclusion of

02:29PM    5   other overt acts doesn't, I think, undermine or suggest

           6   anything otherwise.       Those are overt acts in the conspiracy

           7   count.

           8                 THE COURT:    I think where we're butting heads,

           9   Mr. Ryan, is I just don't think that is the correct

02:29PM   10   constitutional analysis of the statute.       I am aware that just

          11   because you can conceive of facts, even those that are alleged

          12   where the statute would be constitutional, you have to look at

          13   the statute as a whole and does it overcriminalize protected

          14   speech.   And that's what I'm having a big problem with.       I

02:30PM   15   think the statute -- you can put whatever gloss you want on

          16   it -- the statute was designed to go after violent speech.           And

          17   I just don't think that's constitutional.

          18                 MR. RYAN:    So I would make two final points,

          19   Your Honor.    I think, No. 1, even if that's true, and I

02:30PM   20   recognize the point that facial overbreadth is what the Court

          21   looks at as well as well as looking at the Indictment itself,

          22   there is also that other canon of construction Supreme Court

          23   law, quote:

          24                 "Generally speaking, when confronting a

02:30PM   25        constitutional flaw in a statute, we try to limit




                                   UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 19 of 23 Page ID #:1106
                                                                                    19


           1        the solution to the problem.     We prefer to enjoin

           2        only the unconstitutional applications of a statute

           3        while leaving other applications in force or to

           4        sever its problematic portions while leaving the

02:30PM    5        remainder intact."

           6              I think the statute presents a way to do that that

           7   gets us out of the First Amendment arena altogether.       I think

           8   that would resolve the Court's concern.     And the Court could

           9   construe the overt acts and apply them to the other

02:31PM   10   non-expressive let alone protected expression verbs set forth

          11   in the statute and to go above and beyond that and strike the

          12   entire statute when there is a way to save portions of the

          13   statute and when saving those portions would, I believe, create

          14   the result that Your Honor suggests would have been a proper

02:31PM   15   one in the first place, then that's the proper course that the

          16   government would propose here.

          17        And I don't believe it would be the Court adopting a

          18   narrowing construction at government's instruction.       It would

          19   be the Court adopting a narrowing construction because that's

02:31PM   20   what the Supreme Court has directed courts do, not when it

          21   is -- not only when doing so is obvious, but whenever possible,

          22   when it's possible.   When the Court can possibly find a way to

          23   do it, that's what courts are to do.     And we think that is more

          24   than possible here.   It's actually apparent on the face of the

02:32PM   25   statute how to do that to avoid all First Amendment problems.




                                UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 20 of 23 Page ID #:1107
                                                                                         20


           1   No First Amendment balancing.       No expressive conduct.

           2        With that, Your Honor, one final point I would make.            To

           3   the extent the Court does go forward with its tentative to

           4   grant the motion, the government would request a 14-day stay of

02:32PM    5   that decision to have time to consider and seek approval for an

           6   appeal.    Thank you, Your Honor.

           7                 THE COURT:     And I appreciate your argument and your

           8   request.   I'll give the defense, I guess, an opportunity to

           9   respond one more time and then, also, the request that I stay

02:32PM   10   my order for 14 days.      It is your record.

          11                 MS. DEIXLER:    Thank you, Your Honor.

          12                 And not to put too fine a point on the allegations

          13   in this case, but the allegations in Count Two in the

          14   Indictment.    The Anti-Riot Act allegation here charged the

02:33PM   15   defendants with using a facility of interstate commerce

          16   including but not limited to the Internet and telephone and

          17   committing one overt act thereafter, which is traveling

          18   together to Berkeley, California, to engage in a riot.        So I

          19   think even in the government's example of how this can be

02:33PM   20   directed towards only violent action, I think it falls short

          21   because we can imagine ways in which all of these verbs in the

          22   subsections here cover lawful assembly, association, and

          23   speech.

          24                 With respect to the request for a stay, Your Honor,

02:33PM   25   I understand that the U.S. Attorney's Office has an internal




                                   UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 21 of 23 Page ID #:1108
                                                                                     21


           1   process to evaluate whether or not to appeal.        I would ask in

           2   the interim that my client, Mr. Rundo, be released on his own

           3   recognizance especially given the Court's ruling today.

           4                THE COURT:    Okay.

02:33PM    5                MR. SWARTH:   Your Honor, if I may, I would make the

           6   same request on behalf of Robert Boman.

           7                THE COURT:    Very well.

           8                Mr. McNicholas?

           9                MR. McNICHOLAS:       Your Honor, Mr. Eason is not

02:34PM   10   prejudiced like the other two defendants are.        So we wouldn't

          11   have the same objection.

          12                THE COURT:    All right.    Well, I am going to make my

          13   tentative order the final order of the Court.        And I'm not

          14   going to stay my order because I feel confident in my analysis.

02:34PM   15   I take no offense that the government wants to immediately

          16   appeal me, and best of luck to them.        But once I reach the

          17   conclusion I did, I just don't feel comfortable having the

          18   charges pending anymore.     So the charges are dismissed.

          19                Mr. Rundo and Mr. Boman, you're going to be released

02:34PM   20   forthwith.   I just ask -- and it's a request -- renounce and

          21   put aside violence and hate.        That's the best thing for you,

          22   your family and, candidly, your community.        This is not -- I

          23   don't care what idiots Antifa are being.        I've seen the videos.

          24   They're out of control.     They're idiots.     But violence on

02:35PM   25   violence doesn't achieve anything.




                                  UNITED STATES DISTRICT COURT
  Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 22 of 23 Page ID #:1109
                                                                                       22


           1               You're both young men.       You got a lot to live for.

           2   You don't want to be in custody for years.          So you'll both be

           3   released forthwith.

           4               Mr. Eason, you're already out of custody, so your

02:35PM    5   bond is exonerated.

           6               And my same comments to Mr. Rundo and Boman apply to

           7   you, sir.

           8               THE DEFENDANT:       Thank you, Your Honor.

           9               THE COURT:     Mr. Laube, I don't think, is here, but I

02:36PM   10   assume there will be further legal proceedings in his case in

          11   light of my ruling.

          12               Is there anything further we need to discuss?

          13               MR. RYAN:     Not from the government, Your Honor.

          14               MR. McNICHOLAS:       No, Your Honor.

02:36PM   15               MS. DEIXLER:     No, Your Honor.

          16               MR. SWARTH:    No.

          17               THE COURT:     Thank you.

          18               THE COURTROOM DEPUTY:       All rise.

          19                 (Proceedings concluded at 2:36 p.m.)

          20                                     --oOo--

          21

          22

          23

          24

          25




                                 UNITED STATES DISTRICT COURT
Case 2:18-cr-00759-CJC Document 153 Filed 06/12/19 Page 23 of 23 Page ID #:1110
                                                                                  23


      1                     CERTIFICATE OF OFFICIAL REPORTER

      2

      3   COUNTY OF LOS ANGELES      )
                                     )
      4   STATE OF CALIFORNIA        )

      5                   I, DEBBIE HINO-SPAAN, FEDERAL OFFICIAL REALTIME

      6   COURT REPORTER, in and for the United States District Court for

      7   the Central District of California, do hereby certify that

      8   pursuant to Section 753, Title 28, United States Code that the

      9   foregoing is a true and correct transcript of the

    10    stenographically reported proceedings held in the

    11    above-entitled matter and that the transcript page format is in

    12    conformance with the regulations of the Judicial Conference of

    13    the United States.

    14

    15    Date:   June 12, 2019

    16

    17

    18

    19                                       /S/ DEBBIE HINO-SPAAN_

    20                                     Debbie Hino-Spaan, CSR No. 7953
                                           Federal Official Court Reporter
    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
